Citation Nr: 1821703	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  11-32 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for lumbar strain (claimed as a low back condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The appeal was previously remanded by the Board in April 2014 and July 2017 for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The July 2017 remand contained a request for a VA examination and a directive to the examiner to provide an opinion as to whether it is at least as likely as not that any current back disability had its onset during active service, within one year of separation from active service, or was related to an in-service event or injury to include wearing heavy packs in service.  The Veteran was afforded a VA examination in September 2017; however, the Board finds the examination inadequate for adjudication purposes.  The VA examiner opined that the Veteran's back condition was less likely than not caused by service, as it was not shown by his service treatment records and was not manifest to a compensable degree within one year following service.  The Veteran's own contentions as to his in-service experiences, however, were not taken into account by this examiner.  Such an opinion is inadequate in light of Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (a VA examination is inadequate where the examiner did not comment on report of in-service injury and relied on lack of evidence in service treatment records to provide a negative opinion).  Consequently, corrective action must be taken on remand.  See Stegall v. West, 11 Vet. App. 270-71 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159 (c)).

2.  After completing the requested development, forward the Veteran's claim file to the September 2017 examiner, and if that individual is unavailable, forward the Veteran's claim file to a different qualified medical professional in order to obtain a new VA orthopedic medical opinion.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back disability had its clinical onset during active service, within one year of service separation, or is related to any in-service disease, event, or injury, to include wearing heavy packs in service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner must consider the lay statements of record. The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion and accompanying rationale.  The record shows that the Veteran reported that, during service, he participated in frequent marches while wearing packs in excess of 70 pounds which caused his lower back to ache.  After he was discharged, he had intermittent pain in his back but only sought treatment in 2001 because it had had worsened.  See May 2009 Veteran's Claim.

An opinion rationale that relies solely on the absence of objective findings in the service treatment records will be deemed inadequate.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




